Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-10-2005

Span v. Flaherty
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2769




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Span v. Flaherty" (2005). 2005 Decisions. Paper 1032.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1032


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                              NO. 04-2769
                           ________________

                           TERENCE J. SPAN,
                                        Appellant

                                    v.

HONORABLE JOHN P. FLAHERTY; HONORABLE STEPHEN A. ZAPPALA, SR.;
  HONORABLE RALPH J. CAPPY; HONORABLE RONALD D. CASTILLE;
   HONORABLE RUSSELL M. NIGRO; HONORABLE SANDRA SCHULTZ
           NEWMAN; HONORABLE THOMAS G. SAYLOR

                ___________________________________
              On Appeal From the United States District Court
                 For the Western District of Pennsylvania
                       (D.C. Civ. No. 03-cv-01264)
                    District Judge: Gary L. Lancaster
              _______________________________________

                Submitted Under Third Circuit LAR 34.1(a)
                             May 18, 2005

           Before: ALITO, SMITH and BECKER, Circuit Judges

                          (Filed: June 10, 2005)

                       _______________________

                              OPINION
                       _______________________
PER CURIAM

       The appellant, Terence Span, appeals pro se from the order of the United States

District Court for the Western District of Pennsylvania dismissing his complaint. For the

reasons that follow, we will affirm.

       In 1998, Span filed a complaint in the District Court for the Western District of

Pennsylvania alleging that Jack Mannheimer, a psychiatrist, and Jefferson Hospital

treated him for mental illness without his consent. See Span v. Mannheimer, et al., W.D.

Pa. Civ. No. 98-cv-00619. On September 21, 1998, the District Court dismissed Span’s

complaint for failure to state a claim. Span did not appeal. Span then filed a complaint in

the Court of Common Pleas of Allegheny County, again naming Mannheimer and

Jefferson Hospital as defendants. Span’s complaint was dismissed on the grounds of res

judicata and collateral estoppel. The Pennsylvania Superior Court affirmed, and the

Pennsylvania Supreme Court denied Span’s petition for allowance of appeal on

September 4, 2001.

       On August 27, 2003, Span filed the underlying complaint pursuant to 42 U.S.C.

§ 1983 in the District Court for the Western District of Pennsylvania. In his complaint,

Span alleged that the named defendants, all Pennsylvania Supreme Court Justices,

violated his First and Fourteenth Amendment rights when they denied his petition for

allowance of appeal without first ordering a copy of the record from the Pennsylvania

Superior Court. Span sought compensatory and punitive damages. The defendants



                                             2
moved to dismiss Span’s complaint pursuant to Fed. R. Civ. P. 12(b)(6), arguing, inter

alia, that they were entitled to absolute judicial immunity. The Magistrate Judge assigned

to the case agreed with the defendants, and recommended that Span’s complaint be

dismissed. Over Span’s objections, the District Court dismissed his complaint by order

entered on June 1, 2004. This timely appeal followed.

       Our standard of review of the District Court’s dismissal under Rule 12(b)(6) is

plenary. See Gallo v. City of Philadelphia, 161 F.3d 217, 221 (3d Cir. 1998). “We must

determine whether, under any reasonable reading of the pleadings, the plaintiff[] may be

entitled to relief, and we must accept as true the factual allegations in the complaint and

all reasonable inferences that can be drawn therefrom.” Nami v. Fauver, 82 F.3d 63, 65

(3d Cir. 1996). Moreover, as Span filed his complaint pro se, we must liberally construe

his pleadings and apply the applicable law, irrespective of whether he has mentioned it by

name. See Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003).

       It is a well-established principle that judges are absolutely immune from suit for

damages under § 1983 when they act in a judicial capacity. “A judge will not be deprived

of immunity because the action he took was in error, was done maliciously, or was in

excess of his authority; rather, he will be subject to liability only when he has acted in the

‘clear absence of all jurisdiction.’” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978)

(citation omitted); see also Gallas v. Supreme Court of Pennsylvania, 211 F.3d 760, 768-

69 (3d Cir. 2000). Here, Span’s complaint consists entirely of allegations regarding the



                                              3
actions taken by the defendants in their judicial capacity. Span makes no allegations that

would support a determination that the defendants acted in the complete absence of all

jurisdiction. Accordingly, we will affirm the District Court’s order dismissing Span’s

complaint.